DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4, 5, 10,15 are objected to because of the following informalities:  
Claim 2, line 2, the correct phrase is “a top surface of the first wall”
Claim 4, line 2, the correct phrase is “the first side having a first support and the second side”
Claim 5, lines 3, the correct phrase is “within the recess”
Claim 10, lines 1-2, the correct phrase is “includes a track”
Claim 15, line 6, the correct phrase is “of the second collapsible”
Claim 15, lines 8-9, the correct phrase is “and a second wall of the second collapsible modular system is rotationally hinged”
Claim 15, lines 13-14, the correct phrase is “adjacent the collapsible modular system”
Claim 15, line 16, the correct phrase is “from the second anchor first side”
Claim 15, line 19, the correct phrase is “from the second anchor second side”
Claim 15, line 20, the correct phrase is “securing the second bed frame”
Claim 15, line 22 the word “the” appears twice.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the anchor recess” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the track” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 in lines 9-10 recites limitations towards “rotating the first wall of the anchor away from the first side of the anchor to a resting position 90 degrees from the first wall of the anchor”. This limitation renders the claim unclear and confusing, how is the first wall of the anchor rotating 90 degrees from itself? Examiner believes the limitations should recite “rotating the first wall of the anchor away from the first side of the anchor to a resting position 90 degrees from the first side of the anchor”. The claim will be examined as best understood.
Claim 13 in lines 11-12 recites limitations towards “rotating the second wall of the anchor away from the second side of the anchor to a resting position 90 degrees from the second wall of the anchor”. This limitation renders the claim unclear and confusing, how is the second wall of the anchor rotating 90 degrees from itself? Examiner believes the limitations should recite “rotating the second wall of the anchor away from the second side of the anchor to a resting position 90 degrees from the second side of the anchor”. The claim will be examined as best understood.
Claim 14 recites the limitation "the individual living space” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 in lines 8-9 recites the limitations “and a of second collapsible modular system second wall rotationally hinged to the second anchor”. It is unclear what Applicant is trying to claim with this limitation, the phrase appears to be grammatically incorrect. Examiner believes the phrase should recite “and a second wall of the second collapsible modular system is rotationally hinged”. The claim will be examined as best understood.
Claim 15 recites the limitation "the first collapsible modular system” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 in lines 15-16 recites limitations towards “rotating the second anchor first wall away from the second anchor first side to a resting position 90 degrees from the second anchor first wall”. This limitation renders the claim unclear and confusing, how is the second anchor first wall rotating 90 degrees from itself? Examiner believes the limitations should recite “rotating the second anchor first wall away from the second anchor first side to a resting position 90 degrees from the second anchor first side” The claim will be examined as best understood.
Claim 15 in lines 17-19 recites limitations towards “rotating the second anchor second wall away from the second anchor second side to a resting position 90 degrees from the second anchor second wall”. This limitation renders the claim unclear and confusing, how is the second anchor second wall rotating 90 degrees from itself? Examiner believes the limitations should recite “rotating the second anchor second wall away from the second anchor second side to a resting position 90 degrees from the second anchor second side”.  The claim will be examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotek (DE 19832492 A1).
Regarding claim 1, Sotek discloses a collapsible modular system comprising: 
an anchor comprising a first side and a second side wherein the first side has a storage space 11; 
a plurality of walls wherein at least one side of a first wall securably engages the anchor at a first end on the first side and a second wall securably engages the anchor at a second end on the second side (Fig 3, annotated Fig 4); 
and a bed frame 21 (Fig 3). 
Regarding claim 13 as best understood, Sotek discloses a method of creating an occupiable space comprising: 
providing a collapsible modular system having an anchor comprising a first side and a second side wherein the first side has a storage space 11, a plurality of walls wherein at least one side of a first wall securably engages the anchor at a first end on the first side and a second wall securably engages the anchor at a second end on the second side, a bed frame 21 (Fig 3, annotated Fig 4); 
positioning the anchor in a desired location so that the walls of the anchor are accessible; rotating the first wall of the anchor away from the first side of the anchor to a resting position 90 degrees from the first side of the anchor (Fig 1-3); 
rotating the second wall of the anchor away from the second side of the anchor to a resting position 90 degrees from the second side of the anchor; 
securing a bed frame 21 to the first side of the anchor and the first wall, (Fig 3, annotated Fig 4).

    PNG
    media_image1.png
    407
    477
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotek (DE 19832492 A1).
Regarding claim 2, Sotek discloses a covering configured to engage a top surface of the first wall rotatably connected (via hinge 12) on a first edge to the anchor on a first side and rotated 90 degrees from the anchor, and a top surface of the anchor, (annotated Fig 4, Fig 5a, 5b).
Sotek discloses the first wall connected to the first edge of the anchor, (annotated Fig 4) but does not disclose the first wall connected to a covering first edge of the anchor. However, it would have been an obvious engineering design to have the covering configured to cover only the open space between the anchor and the walls according to the desired aesthetic appearance of the collapsible modular system.
As modified, the covering first edge would be positioned at the connection between the first wall and the anchor.

Claim(s) 3, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotek (DE 19832492 A1) in view of Williams (US 5,794,679).
Regarding claim 3, Sotek discloses the covering as discussed in claim 2, but does not disclose the covering is configured to have a first position to extend over an opening and a second position exposing the opening. However, Williams discloses a covering 10 configured to have a first position to extend over an opening and a second position exposing the opening (Fig 1). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the covering of Sotek for the covering of Williams, using known methods with no change in their respective functions in order to provide a covering that can be extended and retracted as desired. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 14, Sotek discloses as discussed in claim 13, but does not disclose the step of positioning the covering in a first position to extend over an opening to hinder ingress and egress into the individual living space; and positioning the covering in a second position exposing the opening to permit ingress and egress into the individual living space. However, Williams discloses a covering 10 configured to have a first position to extend over an opening to hinder ingress and egress into the individual living space and a second position exposing the opening to permit ingress and egress into the individual living space (Fig 1). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the covering of Sotek for the covering of Williams, using known methods with no change in their respective functions in order to provide a covering that can be extended and retracted as desired. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 15, Sotek discloses the step of providing a second collapsible modular system having the structural limitations of the collapsible modular system of claim 13 (Fig 9-12). 
but does not disclose the step of securing a third side of the first bed frame to the second anchor second side. However, it would have been an obvious design choice to have the first bed frame secured to the second anchor as claimed according to the desire layout of the occupiable space.
Regarding claim 16, Sotek discloses each of the anchors comprises the same shape (Fig 9-12).
Regarding claim 17, Sotek discloses each of the anchors comprises one or more of a power source and a light source (Translation, Paragraph 17).

Claim(s) 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sotek (DE 19832492 A1) in view of Williams (US 5,794,679) and further in view of Posseme (FR 2637793).
Regarding claim 4, Sotek discloses as discussed in claim 3, but does not disclose the anchor comprises the first side having a first support and the second side opposite the first side having a second support, wherein the bed frame is supported on the first support of a first anchor of a pair of adjacent anchors and the second support of a second anchor of the pair of adjacent anchors. However, Posseme discloses a modular system having a first anchor 1 and a second anchor 1” positioned parallel to each other creating pairs of adjacent anchors defining individual spaces, a horizontal structure 2 is supported by the first support of a first anchor 1 of a pair of adjacent anchors and the second support of a second anchor 1’ of the pair of adjacent anchors (annotated Fig 1). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sotek to have the bed frame supported by a first and second supports as taught by Posseme, in order to create modular systems adjacent to each other and to reduce the elements that form the modular systems by having two modular systems sharing the back surface of one of the anchors.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

    PNG
    media_image2.png
    545
    975
    media_image2.png
    Greyscale

Regarding claim 5, Sotek discloses the anchor includes a recess adjacent the storage space 11 on the first side and a flat second side, and further wherein the bed frame 21 is partially positioned within the recess (Fig 3).
Regarding claim 6, Posseme further discloses the first support is a 2 projection out of a surface of the recess and the second support 2 is a projection out of a second surface of the second side (annotated Fig 1). 
Regarding claims 7-8, Sotek discloses one or more of a plurality of anchors comprises an electrical port for providing power to an electronic device; one or more of the plurality of anchors comprises a light (Translation, Paragraph 17).
Regarding claim 9, Sotek discloses as discussed in claim 8, but does not disclose the light is positioned on an exterior surface of the anchor between the first side and the second side. However, it would have been an obvious design choice to have the light positioned as claimed according to the desire lightning requirements of the modular systems.
Regarding claim 10, Sotek modified by Williams and Posseme discloses as discussed in claim 9, Williams further discloses the modified anchor would have a track 16 and the covering comprises a connector 80, 82 positioned within the track 16 to traverse along the track (Fig 3-5).
Regarding claim 11, Williams further discloses the covering 10 comprises a second connector 62 configured to removable attach to the connector 80, 82 positioned within the track (Fig 4, 5).
Regarding claim 12, Sotek modified by Williams and Posseme discloses the covering as discussed in claim 11, the modified covering includes a first portion and a second portion (Fig 1) and the first portion and the second portion are removably attached to each other via track 18 and when unattached provide an opening within the covering (Fig 1).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
11/05/2022